Case 1:19-cv-13225-RMB-JS Document1 Filed 05/31/19 Page 1 of 13 PagelD: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

GINA JORDAN
1042 Old Bethlehem Road :
Perkasie, PA 18944 : CIVIL ACTION
Plaintiff, : No.
Vv. :

SUN COMMUNITIES, INC.

 

27777 Franklin Road, Suite 200 ; JURY TRIAL DEMANDED
Southfield, MI 48034 :
Defendant.
CIVIL ACTION COMPLAINT

 

Plaintiff, by and through her undersigned counsel, hereby avers as follows:
I. INTRODUCTION

1. This action has been initiated by Gina Jordan (hereinafter referred to as
“Plaintiff,” unless indicated otherwise) for violations of the Fair Labor Standards Act ("FLSA" -
29 U.S.C. 201, et. seg.) and applicable state law(s). Plaintiff asserts herein that she was not paid
wages or overtime compensation in accordance with applicable state and federal laws. As a
direct consequence of Defendant’s actions, Plaintiff seeks damages as set forth herein.

Il. JURISDICTION AND VENUE

2. This Court, in accordance with 28 U.S.C. 1331, has jurisdiction over Plaintiff's
claims because they arise under a federal law - the FLSA. There is supplemental jurisdiction
over Plaintiff's state-law claims herein because they arise out of the same common nucleus of
operative facts as Plaintiffs federal claim(s) set forth in this lawsuit. There would additionally be
diversity jurisdiction within this Court under 28 U.S.C. § 1332, as the Parties are residents and

citizens of different states. Moreover, Plaintiff would be seeking in excess of $75,000.00
Case 1:19-cv-13225-RMB-JS Document1 Filed 05/31/19 Page 2 of 13 PagelD: 2

through trial with unpaid wages, liquidated damages, attorney’s fees, and other entitlements
(exclusive of costs and interest).

3. This Court may properly maintain personal jurisdiction over Defendant because
Defendant’s contacts with this state and this judicial district are sufficient for the exercise of
jurisdiction over Defendant to comply with traditional notions of fair play and substantial justice,
satisfying the standard set forth by the United States Supreme Court in International Shoe Co. v.
Washington, 326 U.S. 310 (1945) and its progeny.

4, Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this
district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district.

il. PARTIES
5. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
6. Plaintiff is an adult individual, with an address as set forth in the caption.
7. Sun Communities Inc. (hereinafter ““Defendant”) is a fully-integrated real estate

investment company, which acquires, operates, and develops manufactured home and RV
communities.

8. At all times relevant herein, Defendant acted by and through its agents, servants
and employees, each of whom acted at all times relevant herein in the course and scope of their
employment with and for Defendant.

IV. FACTUAL BACKGROUND
9. The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.
‘
Case 1:19-cv-13225-RMB-JS Document1 Filed 05/31/19 Page 3 of 13 PagelD: 3

10. ‘In total, Plaintiff was employed with Defendant for approximately 7 years, from
in or about May of 2011 through in or about December of 2018. |

11. Defendant, a public company, is an investor, operator, manager, and developer of
manufactured housing and recreational vehicle (“RV”) communities. Defendant publicly
represents that it operates in 31 states throughout the United States and Ontario, Canada. And it
further represents operating over 370 communities in more than 250 cities.

12. Plaintiff physically worked at an “all age RV resort,” affiliated with Cape May
KOA, based at 669 Route 9, Cape May, NJ 08204. This particular community consisted of beach .
areas, a private lake, sports activities, tent sites, RV sites, cabins, eateries and other
accommodations.

13. Plaintiff was referred to interchangeably verbally and in employment
documentation by Defendant as a Supervisor, Manager or Guest Services Coordinator.
Whichever title suited Defendant best for representations to the public at varying times was used
to describe Plaintiff's role(s).

14. However, Plaintiff was required to live on premises. And functionally, the
expectation was Plaintiff would and did in fact handle anything guest related, which included but
was not limited to, leasing, showings, questions, problems, directions, and many other tasks
associated with guests staying at the facilities or grounds.

15. The highest-level manager at the location wherein Plaintiff was employed was
one Todd Randle (“Randle”). Randle was identified on-line and publicly as Defendant’s

“Community Manager.”
Case 1:19-cv-13225-RMB-JS Document1 Filed 05/31/19 Page 4 of 13 PagelD: 4

16. Plaintiff was at every stage of her employment a non-exempt employee (as to
overtime entitlement) under state and federal law(s), and Defendant characterized, treated, and
paid Plaintiff as a non-exempt employee.

17. Through her employment, Plaintiff was only paid on an hourly basis (typically
between $14 - $15 per hour depending upon time of employment). Defendant’s pay stubs and
itemizations specifically identified Plaintiff as an hourly employee, and her pay fluctuated with
hours worked throughout her tenure.

18. Although Plaintiff may have at times been referred to as a supervisor or manager
for outward presentation, she did not perform any typical management duties that could ever
qualify her for the FLSA “Executive Exemption.” Moreover, this exemption is only applicable to
salaried employees and those who spend more than 50% of their time performing customary
management duties along with supervising other employees. See 29 C.F.R. Part 541; see also 29
U.S.C. 213.

19. And as stated supra, Defendant never provided Plaintiff with any job description,
documentation, or other information that purported to claim any overtime exemption(s). Any
such assertion would be improper, implausible, and a malicious violation of state and federal
wage law(s). |

20. _— Plaintiff was typically scheduled for 8.5-hour shifts by Defendant’s on-site
management, Attached hereto as “Exhibit A” is an illustration of a schedule that would be given
to Plaintiff identifying 40-hour workweeks for 1l-month timeframes. The shifts scheduled
reflected general business hours.

21. —‘ Plaintiffs regular payroll consisted of her being paid for approximately 40 hours

or right around 40 hours per week. But Plaintiff was not actually paid for all time worked, or for
Case 1:19-cv-13225-RMB-JS Document1 Filed 05/31/19 Page 5 of 13 PagelD: 5

all overtime. In particular, the wage and overtime violations of Defendant included but were not
limited to:

(1) Plaintiff had automatic breaks deducted from her daily work when in fact
Plaintiff often had to work through breaks (shorting Plaintiff at least 30
- minutes per day);

(2) Even in weeks when Plaintiff was scheduled for 5 days per week (for which
she was paid), Plaintiff would actually work up to 7 days per week (and not
get paid for the following matters). She had a two-way radio and was
consistently called for any issues before and after work hours, being on call
24/7. Staff, security or others would also continually call or knock on
Plaintiff's residence for work-related issues before or after her scheduled
shifts. Solely by way of examples, attached hereto as “Exhibit B” are 2 reports
in back-to-back days for issues Plaintiff handled on day 1 at 12:30 AM and
day 2 at 11:40 PM (outside of her scheduled hours); and

(3) Plaintiff was continually unable to properly punch in or out to be paid for
additional hours even when working, often due to having to close the office
while not having been scheduled for same.

22. In sum, Plaintiff was being paid for slightly under, approximately, or slightly over
40 hours per week in varying pay periods. But Plaintiff was not paid for improper auto-
deductions, on-call work, and additional time worked, as she was actually averaging 60 hours per
week of work. This took place primarily towards the end of Plaintiffs period of employment
under Randle, who was overseeing her at the time.

23. As a result of the foregoing, Plaintiff is owed in excess of $20,000.00, inclusive of

liquidated damages. She is also entitled to legal fees and other damages for the failure to
Case 1:19-cv-13225-RMB-JS Document1 Filed 05/31/19 Page 6 of 13 PagelD: 6

properly compensate her for an extended period of time and for corporate management’s refusal
to remedy the problem despite her complaints to Defendant’s corporate office. !
Count I
Violations of the Fair Labor Standards Act ("FLSA")
(Failure to Pay Overtime)
24, The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
25. Plaintiff was not properly paid for all owed overtime as explained supra. And
such actions constitute indefensible violations of the Fair Labor Standards Act (“FLSA”).
Count IT
Violations of the Pennsylvania Minimum Wage Act (“PMWA”)
(Failure to Pay Overtime Compensation
26. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
27. Plaintiff was not properly paid for all owed overtime as explained supra. And

such actions constitute indefensible violations of the Pennsylvania Minimum Wage Act

(“PMWA”).

 

1 See e.g. Solis v. Min Fang Yang, 345 Fed. Appx. 35 (6th Cir. 2009)(Affirming award of liquidated damages explaining “under the Act,
liquidated damages are compensation, not a penalty or punishment, and no special showing is necessary for the awarding of such
damages. Rather, they are considered the norm and have even been referred to by this court as mandatory."); Gayle v. Harry's Nurses
Registry, Inc., 594 Fed. Appx. 714, 718 (2d Cir. 2014)(Affirming award of liquidated damages explaining there is an automatic
"presumption" of liquidated damages and "double damages are ihe norm, single damages the exception,” as the burden to avoid
liquidated damages is a "difficult burden."); Haro v. City of Los Angeles, 745 F.3d 1249 (9th Cir. 2014)(Affirming award of liquidated
damages explaining they are the "norm” and "mandatory" unless the employer can establish the very "difficult burden” of subjective
and objective attempts at FLSA compliance); Chao v. Barbeque Ventures, LLC, 547 F.3d 938, 942 (8th Cir. 2008)(A ffirming award of
liquidated damages explaining that the employer mistakenly argues its non-compliance was not willful, misunderstanding the high
burden to show affirmative steps of attempted compliance and research of the FLSA and separately that its diligence and belief in non-
payment of overtime was also objectively reasonable.); Chao v. Hotel Oasis, Inc., 493 F.3d 26 (1st Cir. 2007)\(Affirming award of
liquidated damages explaining that they will always be considered the "norm" in FLSA cases); Lockwood v. Prince George's County,
2009 U.S. App. LEXIS 15302 (4th Cir. 2000)(Affirming award of liquidated damages explaining they are the "norm" and that an
employer may not take an ostrich-like approach and refuse to research its obligations under the FLSA and to objectively explain why it
failed to comply with the FLSA); Uphoffv. Elegant Bath, Lid, 176 F.3d 399 (7th Cir. 1999}(Reversing the district court for not
awarding liquidated damages, as doubling unpaid overtime is the rule, not an exception); Nero v. Industrial Molding Corp., 167 F.3d
921 (Sth Cir. 1999)(Affirming award of liquidated damages, as there is a presumption of entitlement to liquidated damages which are
the norm). .
Case 1:19-cv-13225-RMB-JS Document1 Filed 05/31/19 Page 7 of 13 PagelD: 7

Count III
Violations of the Pennsylvania Wage & Collection Law(s}
(Failure to Pay Full Wage(s) Owed)
- Against All Defendants -

28. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

29. Defendants did not pay Plaintiff her full wage rate for hours worked during auto-
lunch breaks, for all hours worked, or for those hours worked over 40 hours per week.

30. These actions as aforesaid constitute indefensible violations of the Pennsylvania

Wage and Collection Law(s).

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendant is to promulgate and adhere to a policy prohibiting overtime and wage
violations;
B. Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for
Defendant’s wrongful actions, including but not limited to all owed wages, overtime, and other
applicable compensation;

Cc, Plaintiff is to be awarded actual damages to which she legally entitled beyond
those already specified herein;

D. Plaintiff is to be awarded liquidated damages as permitted by applicable law;

E. Plaintiff is to be accorded other equitable relief as the Court deems just, proper,
and appropriate;

F, Plaintiff is to be awarded the costs and expenses of this action and a reasonable
attorney’s fees if permitted by applicable law; and

G. Plaintiff is permitted to have a trial by jury.
Case 1:19-cv-13225-RMB-JS Document1 Filed 05/31/19 Page 8 of 13 PagelD: 8

Dated: May 3®, 2019

Respectfully submitted,

  

Ari R. Karpf, Esquire
3331 Street Road
Building 2, Suite 128
Bensalem, PA 19020
(215) 639-0801
Case 1:19-cv-13225-RMB-JS Document1 Filed 05/31/19 Page 9 of 13 PagelD: 9

Exhibit A
Case 1:19-cv-13225-RMB-JS Document 1 Filed 05/31/19 Page 10 of 13 PagelD: 10

 

 

 

 

 

 

 

      

     

 

 

 

 

 

 

 

 

 

 

  

 

"3/26 ~
Sefurdey 86 | nt <r
ofr Thursday 9-5 Friday 8-8 otal Hours [After Break
830-5 $30 1:30:

 

 

 

of

4/5

—

ae ar

 

8:30-5

19-5 | ‘Monday 9-5. Tuesday 9-5: Wednesday 9-5. 3 { Thorsday 9- S

Tay ea" Total A Hours After: freak]

 

 

    
              
         

 

 

330-5 | 830-5

} 11:30 -8

 

 

 

 

 

 

“Ty a] ae

 

 

 

 

 

Af/15
honda 9-5 | Tuesday 9-5] | Friday 8-8 | Total Hours | After Break.
8:30+5 | 14:30--8 42. § 40 |
o' 9-5 | 9 28
11:30.- 8 38.5

 

 

  

 

   

 

 

 

Ail?

 

 

 

 

_Sunday 9-5. Moria

ot

  

 

  
 

Friday 8-8

 

 

 

11:30 -8

 

 

Fol MSBP REREAD PRUE Sh

 

 

11:30-8

 

 

9.5 : &-5

 

 

 

 
Case 1:19-cv-13225-RMB-JS Document 1 Filed 05/31/19 Page 11 of 13 PagelD: 11

Exhibit B
Case 1:19-cv-13225-RMB-JS Document 1 Filed 05/31/19 Page 12 of 13 PagelD: 12

ome isa

2ND Shift [ A

ually ralrorneporr
Date. 7/20

 

 

 

Times

 

 

  

Reasons:Or Problems

Action Taken

 

 

or —

 

 

  

 

 

Pool. |

 

 

 

 

Snack |

 

 

 

Bar 1

 

 

‘Store |

 

 

 

Activity |

 

Center |

 

|. Rec |

 

 

 

 

 

 

 

 

 

| Areas.

 

 

 

 

Lake

 

 

 

 

 

 

 

 

 

 

Reporting Employee

2

 

 

 

 

 

 

 

    

 

 

 

 
oO
a

  
 

 

Security |
Incident Report

    

 

 

 

13225-RMB-JS Document1 Filed 05/31/19 |

 

 

 

 

 

 

  

 

 

j ities “Called a7 a

‘ ee CO. Were. disp

| Mf AAKEL bane Ck

; Oi Ht tor D af PAC DUSR re Nie site tbeation of anv Lake
